Chester, J.:
While under the circumstances of this case the testimony of Joseph D. Hamburger concerning the agreement with the plaintiff made by telephone for the sale of the wool is of very doubtful veracity, yet for the purposes of this appeal we must accept it as true.
The question is then presented as to whether the title to the wool in question was in the plaintiff or in the D. J. Hamburger & Sons Company at the time the latter pledged it to the appellant as security for the loan which it made, and that depends upon the validity of the alleged sale by the plaintiff to the Hamburger Company under the Statute of Frauds (Laws of 1897, chap. 417, § 21, subd. 6).
The agreement to sell was not in writing. After it was made the *154wool, which largely exceeded fifty dollars in value, was transferred by the Hamburger Company without the knowledge or assent of the plaintiff, to the warehouse of the Albany Terminal Warehouse Company. . Was this such an acceptance and receipt of the wool within the meaning of those terms as used in the Statute of Frauds as will take the case out of the operation of such statute ?
At.- the time of the alleged conversation ovér the telephone the wool, was stored in the Hamburger Company’s warehouse for the plaintiff. It was, therefore, then in the posséssion of such company as the bailee of the plaintiff. The case is barren of proof of any act on the part of the plaintiff subsequent to the talk over the telephone, showing any assent on its part to a delivery of the wool to,-, or an acceptance and receipt • of it by, the Hamburger Company. There must be something done subsequent to the verbal sale indicating the mutual intentions of the parties. In referring to the language of the former statute (2 R. S. 136, § 3, subd. 2) which made agreements of this character void, unless the buyer should. “accept and receive part of such goods,” Gardiner, J., said in Shindler v. Houston (1 N. Y. 261, 265): “ The language is unequivocal and demands the action of both parties, .for acceptance implies delivery, and there can be no complete delivery without acceptance.” While the act of the Hamburger Company in removing the wool from their warehouse to another one, would undoubtedly serve, by way of estoppel, to bind that company in a suit against it by the Follett Wool Company for the purchase price, yet, if subsequent to the alleged agreement of sale, the Follett Wool Company had in some way become repossessed of the wool and the question had then been presented in a suit by the Hamburger Company against the Follett Wool Company to replevin it, such, suit would necessarily fail because of there being no affirmative act on the part of the Follett Wool Company subsequent to the alleged agreement showing its assent thereto. Yet the suit here presents the same question in another way. It will serve' no goqd purpose to attempt to review the numerous authorities- where this question has been discussed. It has arisen most frequently in actions by the seller against a purchaser, who, after making an oral agreement for the purchase of goods in his possession, has refused to carry out the agreement on the ground that there had been no *155change of possession and that he had not accepted and received the goods. This in the absence of proof of some act on his part subsequent to the agreement showing an acceptance of the goods has uniformly been held to be a good defense. It would be a rule out of harmony with the purpose of the statute to hold that when the situation of the parties is reversed and it is sought to charge the seller under such an agreement it is unnecessary to prove any affirmative act on his part showing that the delivery and acceptance of the goods were by his assent. I think the necessity of showing the affirmative act exists in the one case the same as in the other to take the case out of the operation of the statute, and that the rule to be gathered from the authorities is that such act must be one by the party sought to be charged, whether he be vendor or vendee. If this is not so, the Statute of Frauds, which was intended to prevent fraud and perjury, furnishes no protection whatever to an owner of goods against the fraud and perjury of his bailee. Reference may be had to the following authorities which sustain the conclusion reached. (Shindler v. Houston, 1 N. Y. 261; Brabin v. Hyde, 32 id. 519; Pitney v. Glen’s Falls Ins. Co., 65 id. 6; Matter of Hoover, 33 Hun, 553; Browne Stat. Frauds [5th ed.], § 316; Benj. Sales [7th Am. ed.], 174.)
The rule is also invoked by the appellant that whenever one of two innocent persons must suffer by the act of a third, he who has made the loss possible must sustain it.
But the plaintiff has done nothing except, first, to deliver its wool to the Hamburger Company for a special purpose which it had a lawful right to do without incurring the hazard of this rule, and, second, to have the alleged conversation over the telephone which was not effective to transfer a title to its property. The Hamburger Company had no authority to sell or dispose of the wool, and was not the agent of the plaintiff for the purpose. Nor was the plaintiff guilty of any carelessness or neglect with respect to storing its wool with the Hamburger Company after it was scoured. I think, therefore, the rule invoked can have no application to the facts in this case. (Saltus v. Everett, 20 Wend. 267.)
I think also that the plaintiff was entitled to recover interest as damages for withholding the wool from the time of the demand, *156notwithstanding-the sheriff,had held it from the time of the order-of interpleader, subject to the order of the court.
This disposition of it was - deemed, proper for the protection of the: parties pending the litigation, but the unfounded claim of the appelant has prevented the plaintiff from having possession of its property - since ■ such claim "was .made, .and the damages may well be measured by the amount of the interest on its value.
. The order appealed from, should be affirmed, with costs.
All concurred.
Order affirmed, with costs.